NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRANDEN EDWIN LINDBERG,                         No. 18-35470

                Plaintiff-Appellant,            D.C. No. 3:16-cv-05671-RBL

 v.
                                                MEMORANDUM*
RICHARD V. SPENCER, Secretary,
Department of the Navy,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                          Submitted December 17, 2018**

Before:      WALLACE, SILVERMAN, and McKEOWN, Circuit Judges.

      Branden Edwin Lindberg appeals pro se from the district court’s summary

judgment in her Title VII action alleging sex discrimination and retaliation claims.

We have jurisdiction under 28 U.S.C. §1291. We review for an abuse of discretion

rulings on discovery issues. Laub v. U.S. Dep’t of Interior, 342 F.3d 1080, 1084

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2003). We affirm.

      The district court did not abuse its discretion by denying Lindberg’s motions

to compel discovery because the information requested was irrelevant to the issues

in the case. See Laub, 342 F.3d at 1093 (“A district court is vested with broad

discretion to permit or deny discovery, and a decision to deny discovery will not be

disturbed except upon the clearest showing that the denial of discovery results in

actual and substantial prejudice to the complaining litigant.” (citation and internal

quotation marks omitted)).

      The district court did not abuse its discretion by awarding defendant

$1,322.20 for the cost of Lindberg’s deposition. See 28 U.S.C. § 1920(2) (courts

may tax costs that were “necessarily obtained for use in the case”); Alflex Corp. v.

Underwriters Labs., Inc., 914 F.2d 175, 176-177 (9th Cir. 1990) (setting forth

standard of review and holding that fees for deposition transcripts necessarily

obtained for use in a case may be recovered under 28 U.S.C. § 1920).

      We reject as unsupported by the record Lindberg’s contention that the

district court judge was biased.

      We do not consider matters raised for the first time on appeal, or matters not

specifically and distinctly raised and argued in the opening brief. See Padgett v.

                                          2
Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                        3